UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Mark One) [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2009 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-10707 THERMODYNETICS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 06-1042505 (State or Other Jurisdiction of (I.R.S. Employer Identification Incorporation or Organization) Number) 651 Day Hill Road, Windsor, Connecticut (860) 683-2005 (Address of Principal Executive Offices) (Zip Code) (Registrant's telephone number) Securities registered pursuant to Section 12(b) of the Exchange Act: Title of Each Class Name of Each Exchange on which Registered None None Securities registered pursuant to Section 12(g) of the Exchange Act: Title of Class Common Stock $.01 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes []No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes []No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes []No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K [ X ] Thermodynetics, Inc. 2009 Amended Annual Report on Form 10-K/A Page 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [ X ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [ X ] As of June 11, 2009, the aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant was approximately $1,500,000 based on the price at which the common equity was last sold, or based on the average of the closing bid and asked prices as reported by the Non-NASD OTC Bulletin Board composite feed or other qualified interdealer quotation medium. Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. Class Outstanding as of June 9, 2009 Common Stock $.01 par value 4,090,306 Common Shares The following documents are incorporated by reference:None. Thermodynetics, Inc. Amended 2009 Annual Report on Form 10-K/A Page 2 AMENDMENT: On March 31, 2010, theAudit Committee of the Company's Board of Directorsandthe Company's management concluded that the equity method of accounting for the May 2006 sale of 43.68% of Turbotec Products, Plc ("Turbotec") and subsequent reporting for the remaining 56.32% interest in Turbotec is the proper method to utilize.Previously the Company utilized the consolidation method of accounting under Generally Accepted Accounting Principles ("GAAP").In the course of a routine Securities and Exchange Commission ("SEC") review of the Company's prior periodic filings, the SEC issued comments identifying possible incorrect applications of certain accounting principles.As a result of the SEC staff comments, the Company reconsidered its accounting method and agreed consolidating Turbotec into its financial statements subsequent to the May, 2006 Turbotec stock offering was inappropriate.Therefore, the Company on June 11, 2010 restated its annual and quarterly financial statements since May, 2006 utilizing the equity method of accounting.Further, due to the deconsolidation of Turbotec, the business description and its management's discussion and analysis require corresponding restatements to address the effects of the deconsolidation. A complete amendment and restatement of the amended form 10-K reporting events through July 13, 2009 is hereby submitted in its entirety as follows: PART I Item 1. Business. (a)Business Development - Thermodynetics, Inc. (the "Company") was incorporated in Delaware in 1981 and reincorporated by merger in Nevada in 2008. At July 13, 2009 the Company was engaged in managing its real estate and business holdings, and offering consulting services to and investing in other companies.The Company competes with other companies which have been established for a longer period of time, are larger, and possess substantially greater financial resources and substantially larger staffs.No assurances can be given that the Company will be able to successfully compete with such firms.The Company owns two commercial buildings which it leases to two commercial/industrial tenants; the leases expire on August 31, 2010 and March 31, 2011.The loss of both tenants is expected to have a material adverse effect upon the Company. Prior to the May 2006 London initial public offering ("IPO") described below, the Company was principally engaged in the manufacture of spirally fluted metal tubes used for a variety of heat transfer applications through its then subsidiary, Turbotec Products, Inc. ("Turbotec").After the IPO, Turbotec and its new parent, Turbotec Products Plc (the “PLC"), operated independently of the Company as a requirement of the UK underwriter and as a result of the April 28, 2006 Relationship Agreement (“RA”).The RA became the subject of litigation between the Company and the PLC described in Item 3 herein.At July 13, 2009, the Company owned 7,212,407 shares of the PLC, constituting 56.32% of the PLC. Thermodynetics, Inc. 2009 Amended Annual Report on Form 10-K/A Page 3 The Company has a significant tax loss carryforward, which tax loss carryforward is believed to be of significant value.The Company is seeking a merger partner to utilize the tax loss carryforward. Turbotec Investment and London IPO In December 2005, the Company formed the PLC as a 100% owned subsidiary organized in the United Kingdom and contributed 100% of the outstanding shares of Turbotec to the PLC.In 2006 an offering and sale of 43.68% of the PLC was sold through the IPO.The PLC ordinary shares are trading under the symbol “TRBO” on the Alternative Investment Market (“AIM Market”) of the London Stock Exchange.As of July 13, 2009 an aggregate of 12,806,773 ordinary shares of the PLC were issued and outstanding. Under the terms of the RA, the Company and its directors had agreed to certain limitations of the Company's voting rights.The RA contained provisions whereby Turbotec was to conduct its business independently of the Company, and contained other restrictive provisions which are in dispute.See Item 3 herein. The Company maintains its registered U.S. trademark "THERMODYNETICS®" and believes such mark to be valuable. Subsidiaries. TPI Systems, Inc. ("TPI") and National Energy Systems, Inc. ("NES") 100% owned subsidiaries have been dormant with little or no activity for many years.In 2003, the Company financed the acquisition of Vulcan Industries, Inc. ("Vulcan") as an operating subsidiary.In September, 2005, Vulcan was closed and liquidated.The Company restructured its debt in November, 2005.A further loan restructuring along with significant debt repayments were made in May 2006 as a result of the proceeds from the IPO.In December 2006, the Company refinanced its remaining debt obligations with its current bank.See item 1(b)(13). The Company does not have majority control over any manufacturing concern, and as such, it has no foreign operations, no inventory, does not export products or services, its present business is not seasonal in nature nor does the Company offer or produce any products.The Company does not have any patents.The Company's business does not and is not expected to involve contracts or subcontracts with the United States government.The Company is not conducting any research and development.During the fiscal year ended March 31, 2009, there was no material effect on the business of the Company with respect to its requirements to comply with environmental laws. At July 13, 2009, the Company had 2 salaried employees and 1 part-time employee compensated on an hourly basis. Working Capital Items - At March 31, 2009, the Company had a negative working capital position of $4,351,530.See Item 7 herein. At March 31, 2009, the Company's material credit facilities consisted of:The Company’s bank has provided a revolving line of credit dated December 21st, 2006 with a maximum credit limit of $1,100,000; this revolving line of credit provides for borrowings on a demand basis with interest payable at the bank’s prime rate.At March 31, 2009 the principal balance due under this line of credit was $1,062,000 which subsequently matured on July 31, 2009; at July 13, 2009, the bank and the Company are in discussions with respect to repayment or further extensions of the line of credit.The credit facility is secured by the Company’s Day Hill Road facility. Item 1A. Risk Factors. Not required. Thermodynetics, Inc. 2009 Amended Annual Report on Form 10-K/A Page 4 Item 1B. Unresolved Staff Comments. Not required. Item 2. Properties. Facilities: The Company's executive offices are located at its approximately 55,000 square foot one story building (of which 40,000 sq. ft. was constructed in 1981 and a 15,000 sq. ft. addition was constructed in 2000) on a six acre site located at 651 Day Hill Road, Windsor, Connecticut.Turbotec's manufacturing operations are also located at the Day Hill facility.The Day Hill facility is a steel frame structure with polystyrene and stucco outer walls, has parking for approximately 115 cars and contains approximately 45,000 square feet of factory space and approximately 10,000 square feet of office space.The Day Hill facility is owned by the Company in fee simple and is subject to a $900,000 mortgage term note for the Day Hill Road facility, payable in 120 equal monthly installments of $3,750 plus interest through December 2016 with the balance due at that time.At March 31, 2009 the interest rate in effect was 7.5% and the unpaid balance was $798,750.See Notes 10 and 11 of Notes to Financial Statements. The Company owns in fee simple a light manufacturing multi-purpose facility on approximately 3.5 acres located at 50 Baker Hollow Road, Windsor, Connecticut, contiguous to the Day Hill site.The Baker Hollow facility was constructed in 1991 and is comprised of a steel frame structure with concrete block outer walls, has parking for approximately 95 cars and contains approximately 28,500 square feet of factory space.The Company's Baker Hollow facility is subject to a $1,000,000 ten year mortgage from its bank which is due August 2011 with an interest rate of 6.9%.At March 31, 2009 the Company owed $799,860 under such mortgage. Leases: The Company, as lessor, and Turbotec, as the lessee, entered into two five year real estate leases effective May 8th, 2006, for approximately 54,500 square feet at 651 Day Hill Road, Windsor, CT, and approximately 17,000 square feet at 50 Baker Hollow Road, Windsor, CT.The five-year term of both leases terminate on March 31st, 2011 with extension options.Rent charges with respect to the 651 Day Hill Road property equaled to seven dollars per square foot in years one and two, escalating by $0.25 per square foot annually thereafter through each of the extension terms; monthly fixed rent in year one equals $31,792, escalating to $36,333 monthly in year five.Rent charges with respect to the 50 Baker Hollow Road property were equal to $5.50 per square foot in year one, escalating by $0.25 per square foot annually thereafter through each of the extension terms; monthly fixed rent in year one equals $7,792, escalating to $9,208 monthly in year five.The Company and Turbotec Products are currently litigating with respect to monies owed and encroachment issues under the leases.See Item 3 "Legal Proceedings" herein.That lease will expire March 31st, 2011. The Company has reserved from the Turbotec Windsor leases, and continues to use, its existing executive office space in the Day Hill facility, and additional office/storage space in the Baker Hollow facility.See Item 3 "Legal Proceedings" herein. The Company is currently leasing approximately 11,500 square feet of the Baker Hollow facility to an unaffiliated third-party with monthly rental of $5,750, triple net which lease will expire August 31, 2010. The Company built the Day Hill facility and the Baker Hollow facility for the operating needs of Turbotec, not for investment purposes.The stated intention by Turbotec to relocate its operations to North Carolina leaving the Company without its significant and primary tenant will have a material adverse effect on the Company’s revenues and liabilities.The Company is actively seeking a purchaser or tenant for either or both buildings. Vehicles The Company has an $83,464 term loan dated December 1, 2006, which is payable in 60 monthly installments of $1,628 including principal and interest at 6.39%.The unpaid balance at March 31, 2009 was $49,149.The note is secured by a vehicle.The Company has a second term loan in the amount of $34,557 dated May 6, 2008, which is payable in 36 monthly installments of $974 including principal and interest at 1%.The unpaid balance at March 31, 2009 was $24,096. Thermodynetics, Inc. 2009 Amended Annual Report on Form 10-K/A Page 5 Item 3. Legal Proceedings. At July 13, 2009 there are no material legal proceedings known or threatened against the Company, except: (a)The lawsuit instituted by the Company on January 8, 2008 in the High Court in England, file no. HC08C00046, against Turbotec Products Plc regarding the PLC’s non-payment of dividends payable to Thermodynetics and the PLC’s attempt to off-set that dividend against administrative fees payable to the Company under their Relationship Agreement of April 28, 2006.The PLC declared and paid dividends in cash to the other shareholders, but not to Thermodynetics, as follows:August 24, 2007 in the amount of 5.8 cents per share, December 12, 2007 in the amount of 2.3 cents per share and March 28, 2008 in the amount of 4.4 cents per share.Thermodynetics owns 7,212,407 ordinary shares of the PLC; the unpaid dividends equal $884,162.Thermodynetics’ solicitors in the United Kingdom share the view as expressed in the written opinion of the Queen’s Counsel representing Thermodynetics that the legal positions taken by Thermodynetics are the correct ones and that Thermodynetics is likely to prevail at trial, and therefore Thermodynetics does not view the risk of loss to be probable or material at July 13, 2009. (b)Turbotec Products, Inc. commenced a lawsuit against Thermodynetics on February 27, 2008 in the Connecticut Superior Court, Judicial District of Hartford, alleging that Thermodynetics breached two commercial leases because it received certain overpayments as a result of alleged encroachment of space leased to Turbotec Products and for common area and maintenance charges, and that Thermodynetics improperly withdrew funds from a sinking fund established under the leases.The lawsuit was transferred from the regular docket to the Housing Session and now is entitled Turbotec Products, Inc. v. Thermodynetics, Inc., Connecticut Superior Court, Judicial District of Hartford, Housing Session, Docket No. 7712. On January 29, 2009, Turbotec Products was granted permission by the court to file an amended complaint adding counts for fraudulent inducement, fraudulent misrepresentation, and violation of the Connecticut Unfair Trade Practices Act (Conn. Gen. Stat. Sect. 42-110b, et seq.) claiming that it was induced to enter into the two commercial leases based on alleged false statements by an officer of Thermodynetics concerning the market rent for the leased properties.Thermodynetics is in the process of conducting discovery on the new claims as well as continuing discovery on the initial claims.Thermodynetics denies the allegations, is vigorously defending the case which is still in its intermediate stages, and filed counterclaims against Turbotec Products for sums due under the two leases, and has claimed the case for a jury trial.It is also seeking to transfer the case back to the regular docket given the nature of the new claims.Thermodynetics does not view the risk of loss in the case as probable or material. (c)There are a number of threatened and pending actions against Vulcan, and a number of material judgments obtained against Vulcan.Thermodynetics and its other subsidiaries are not and have not been a party to any such Vulcan actions. Item 4. Submission of Matters to a Vote of Security Holders. No matters were submitted to a vote of the securities holders of the Company during the fourth quarter of the fiscal year for which this report is filed. PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Thermodynetics, Inc. 2009 Amended Annual Report on Form 10-K/A Page 6 Market for Common Equity and Related Stockholder Matters (a)The Company's Common Stock is quoted and traded in the over-the-counter market on the Non-NASDAQ OTC Bulletin Board system under the symbol "TDYT".The following table indicates high and low bid and asked quotations for the Company's Common Stock for the periods indicated based upon information compiled by the Pink OTC Markets, Inc. and represent prices between dealers and do not include retail mark-up, mark-down or commissions; and may not represent actual transactions. Bid Prices Asked Prices Quarter Ended High Low High Low March 31, 2009 $ December 31, 2008 $ September 30, 2008 $ June 30, 2008 $ March 31, 2008 $ December 31, 2007 $ September 30, 2007 $ June 30, 2007 $ (b)At March 31, 2009, the number of record holders of the Company's Common Stock was 2,174. (c)The Company has not paid any dividends on the Common Stock since inception and does not expect to pay any dividends in the foreseeable future. (d)Securities Authorized for Issuance under Equity Compensation Plans.The following table sets forth as of March 31, 2009, compensation plans under which equity securities of the Company are authorized for issuance: Plan Category (a) Number of securities to be issued upon exercise of outstanding options, warrants and rights (b) Weighted - average exercise price of outstanding options, warrants and rights (c) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) Equity Compensation Plans Approved by Shareholders: 0 0 Equity Compensation Plans Not Approved by Shareholders: 0 0 0 Total 0 0 (e)Recent Sales of Unregistered Securities - The Company has not made any sales of any unregistered securities within the past three (3) years at fiscal year ended March 31, 2009 other than (a) shares sold under the Company’s 401(k) plan.The exemption from the registration requirements of Section 5 of the Securities Act of 1933 claimed was under §4(2) of the Act not involving a public offering and Regulation S under the Act. Thermodynetics, Inc. 2009 Amended Annual Report on Form 10-K/A Page 7 Item 6. Selected Financial Data. Not required. Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations. Results of Operations. Income resulted from consulting fees and rental income in fiscal years 2007, 2008 and 2009 respectively, in roughly equal amounts while the period from April 1, 2006 through May 10, 2006 also reflected that period’s manufacturing revenues generated by Turbotec Products, Inc. Operating expenses increased because of the legal costs involved in the litigation regarding the interpretation of the relationship agreement that was required to complete the London IPO of Turbotec in May 2006. The equity in earnings of Turbotec Products Plc derives from the 56.32% ownership by the Company of the Plc shares.The sale of the 43.68% interest in the Plc is included in fiscal 2007 while the sale of a different holding in an unaffiliated entity was realized in fiscal 2009. The Company recorded net income in each of fiscal years 2007 and 2008 except in fiscal 2009 when a loss occurred in that fiscal year. Rental income derives from the two buildings located in Windsor, CT that are currently rented.The current tenants are not expected to renew their leases and the property is being actively offered for sale or rent.There can be no assurance that a sale or rental will be consummated, nor as to the financial effect of such transactions, if any. With respect to the impairment of the Turbotec share holdings, the issues considered are the value that is carried on the Company’s books, the price of the shares as they trade on the open market, the underlying causes of the changes in share value and the duration of the price trends of the shares.The holdings were valued at the end of each reporting period based on GAAP and were compared to the market value based on the quoted share price; consideration was given to all the issues noted above as to whether the value was impaired or not.The prevalent determining factors of these evaluations were the time duration of the decreased valuation and the affects of the global economy and related currency fluctuations, therefore it was determined that at March 31, 2009 the impairment was temporary. The Company is seeking other entities that would be interested in obtaining assistance through consulting efforts for their organizations.Such opportunities are possible from a modular building manufacturer that is currently seeking financing and a metal finishing company that has approached the Company’s management on a preliminary basis.The difficulty in consummating such assignments is believed to be a result of the general sluggish economy and the lack of credit available through banks or other lenders. Liquidity. The Company’s working capital position was positive at March 31, 2007 and negative at March 31, 2008 and 2009.It is anticipated that future working capital will be generated by the sale of assets or from consulting assignments and rents, although no assurance can be given that these efforts will be successful. At July 13, 2009, the Company’s line of credit was due to be repaid in July 2009 and discussions with the lender as to repayment and extension are ongoing. Thermodynetics, Inc. 2009 Amended Annual Report on Form 10-K/A Page 8 Cash was generated from short term borrowings and the sale of assets as well as from fees and rents received. FORWARD LOOKING STATEMENTS This report contains certain forward-looking statements regarding the Company, its business prospects and results of operations that are subject to certain risks and uncertainties posed by many factors and events that could cause the Company’s actual business, prospects and results of operations to differ materially from those that may be anticipated by such forward-looking statements. Factors that may affect such forward-looking statements include, without limitation: the Company’s ability to successfully and timely develop and finance new projects, the impact of competition on the Company’s revenues, the real estate market in Connecticut, and the economy as it relates to companies seeking and able to pay for consulting services. When used, words such as "believes," "anticipates," "expects," "continue", "may", "plan", "predict", "should", "will", "intends" and similar expressions are intended to identify forward-looking statements, but are not the exclusive means of identifying forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. The Company undertakes no obligation to revise any forward-looking statements in order to reflect events or circumstances that may subsequently arise. Readers are urged to carefully review and consider the various disclosures made by the Company in this report, news releases, and other reports filed with the Securities and Exchange Commission that attempt to advise interested parties of the risks and factors that may affect the Company’s business. Item 7A. Quantitative and Qualitative Disclosures About Market Risk. Not required. Item 8. Financial Statements and Supplementary Data. Attached, following Item 15. Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. No change in the Company’s principal independent accountants occurred during the Company’s two most recent fiscal years or any subsequent interim period, nor did any disagreements occur with the Company’s accountants on any matter of accounting principles or practices or financial statement disclosure that would require a current report on Form 8-K. Item 9A(T). Controls and Procedures (a) Evaluation of Disclosure Controls and Procedures - The Company’s principal executive and principal financial officers believe, based on their evaluation, that as of March 31, 2009 the Company’s disclosure controls and procedures (as defined in the Securities Exchange Act of 1934 (the “Exchange Act”) were not effective to provide the material information required to be disclosed by the Company in reports that it files or submits under the Exchange Act within the specified time periods under the Exchange Act.Utilization of the consolidation method of accounting under GAAP rather than the equity method of accounting was the result of the ineffective procedures. (b) Management’s Annual Report on Internal Control Over Financial Reporting – Management is responsible for establishing and maintaining adequate internal control over financial reporting for the Company, as such term is defined in Exchange Act Rule 13a-15(f) under the Exchange Act.Under the supervision and with the participation of the Chief Executive Officer and the Chief Financial Officer, an evaluation of the effectiveness of our control over financial reporting was conducted based on the framework in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”).Based on the evaluation under the framework, management has concluded that the Company’s internal control over financial reporting was not effective as of March 31, 2009.Utilization of the consolidation method of accounting under GAAP rather than equity method of accounting was the result of the ineffective procedures. Thermodynetics, Inc. 2009 Amended Annual Report on Form 10-K/A Page 9 This annual report does not include an attestation report of the Company’s registered public accounting firm regarding internal control over financial reporting.Management’s report was not subject to attestation by the Company’s registered public accounting firm, pursuant to temporary rules of the Securities and Exchange Commission, that permit the Company to provide only Management’s Report in this annual report. (c) Changes in Internal Controls - There were no changes made and no corrective actions taken during the fourth quarter of fiscal year 2009 with respect to the Company's internal control over financial reporting that has materially affected, or is reasonably likely to materially affect the Company's internal control over its financial reporting, except the utilization of the equity method of accounting in the restated financial statements. Item 9.B. Other Information. Not applicable. PART III Item 10. Directors, Executive Officers and Corporate Governance (a)At June 9, 2009 the executive officers and directors of the Company were: Name Born Position Officer or Director Since John F. Ferraro Chairman of the Board, Treasurer, Chief Financial Officer, and Secretary Robert A. Lerman President, Chief Executive Officer and Director John J. Hughes Director Fred H. Samuelson Director The directors of the Company are each elected to one-year terms.The term of each director and officer expires when his successor is elected and qualified. The following is a brief account of the business experience of each director and executive officer of the Company during the past five years. John F. Ferraro holds the degree of Bachelor of Science in Industrial Engineering, New York University (1962).In 1979, Mr. Ferraro was elected Secretary and a Director of the Company.In 2006 as a part of the reorganization in connection with the London IPO and stock sale, Mr. Ferraro was elected Treasurer and Chief Financial Officer of the Company.Since 1981, Mr. Ferraro has been Chairman of the Board of the Company.Mr. Ferraro was appointed a Director of Initio, Inc. in 2003.See Item 13 “Certain Relationships”. Robert A. Lerman holds the degrees of Bachelor of Mechanical Engineering, College of the City of New York (1957), Master of Science in Mathematics, Adelphi College (1961), and Master of Science in Electrical Engineering, University of Connecticut (1964).In 1979, Mr. Lerman was elected Treasurer and a Director, in 1980 President of the Company and was appointed Chief Executive Officer in 2002.Mr. Lerman co-authored the text book, Nonlinear Systems Dynamics, which was published in 1992 by Van Nostrand Reinhold, New York, New York.In 1998 Mr. Lerman became a Director of Bio Minerals n.v. and resigned his position in June 2009.Mr. Lerman was appointed in June 2008 as Chairman and a director of Tower Acquisitions Limited.Mr. Lerman was appointed in February 2009 as president, CEO and a director of Tower Structures, Inc.See Item 13 “Certain Relationships”. Thermodynetics, Inc. 2009 Amended Annual Report on Form 10-K/A Page 10 John J. Hughes was appointed a Director of the Company in 2003.Mr. Hughes was the founder, and served from 1970 through 1990 as the president and chief executive officer of East Windsor Metal Fabricating Inc.; Mr. Hughes continues to provide services on a consulting basis to that company. Fred H. Samuelson was appointed a Director of the Company in 2003.Mr. Samuelson holds the degree of Bachelor of Science of Mechanical Engineering, University of Connecticut (1954); and completed a portion of the masters’ curriculum.Mr. Samuelson was the founder, and served from 1982 through 2001 as the president of Samuelson Engineering Inc., a cutting tools supplier and mechanical components design consultant. (c)Family Relationships between Directors and Officers - None. (d)Certain Legal Proceedings of Directors or Officers.The Company knows of no legal proceedings pending or threatened or judgments entered against any director, director nominee, or officer of the Company or of any of its subsidiaries as specified in the rules of the Securities and Exchange Commission (the “SEC”). (e)Audit Committee and Audit Committee Financial Expert. Audit Committee.The Audit Committee consists of John J. Hughes and Fred H. Samuelson, both of whom are independent members of the Board of Directors.The Audit Committee has the responsibility to ascertain that the Company's financial statements reflect fairly the financial condition and operating results of the Company and to appraise the accounting and operating controls.The Audit Committee is to (i) serve as an independent and objective party to monitor the Company's financial reporting process and internal control system, (ii) review and appraise the audit efforts of the Company's independent accountants, (iii) review and confirm the Company’s financial statements contained in filings with the SEC, (iv) review and confirm matters relating to the examination of the Company by its independent auditors, (v) review the use and security of the Company’s liquid assets through the review of the Treasurer’s function, (vi) reassess its charter annually and recommend any proposed changes to the Board for approval, and (vii) recommend the appointment of independent accountants to the Board of Directors for its consideration and approval.The responsibilities of the Audit Committee are outlined in a written charter, which is included as Exhibit 99.a to this report. During fiscal 2009 the Company did not have an “Audit Committee Financial Expert” serving on the Audit Committee because neither of the Audit Committee members qualified as such under the rules of the Commission.In 2005, the Audit Committee engaged Mr. David S. Federman as a financial expert advisorand he has served in that capacity since 2005.Mr. Federman is a certified public accountant, and is senior partner of the accounting firm: Federman, Lally & Remis.Mr. Federman has experience in financial and tax matters.Mr. Federman is independent and meets the requirements to qualify as an Audit Committee Financial Expert; Mr. Federman serves as an advisorand is not a member of the Audit Committee. Senior Financial Officer Code of Ethics The Company has a written Code of Business Conduct (the "Code") that includes a code of ethics (the "Senior Financial Officer Code of Ethics") that applies to the Company's Chief Executive Officer and senior financial officers (including the Company's Chief Financial Officer, Controller and persons performing similar functions) (collectively, the "Senior Financial Officers").The Company will provide a copy of the Senior Financial Officer Code of Ethics, without charge, upon written request to Office of the Treasurer at the Company.If the Company changes the Senior Financial Officer Code of Ethics in any material respect or waives any provision of the Senior Financial Officer Code of Ethics for any of its Senior Financial Officers, the Company expects to provide the public with notice of any such change or waiver by publishing an appropriate description of such event as required or permitted under applicable rules of the SEC. Thermodynetics, Inc. 2009 Amended Annual Report on Form 10-K/A Page 11 Section 16(a) Beneficial Ownership Reporting Compliance Based solely on a review of the forms submitted to the Company during and with respect to the most recent fiscal year, the Company is not aware that any report required by §16(a) of the Exchange Act to be filed by any director, officer or principal shareholder that was not filed on a timely basis. Item 11. Executive Compensation. (a)-(b)Summary Compensation Table - The following table sets forth on an accrual basis for the most recently ended two fiscal years, the remuneration of each of the Company's officers whose remuneration exceeded $100,000. SUMMARY COMPENSATION TABLE Name & Principal Position Year Salary Bonus Stock Awards Option Awards Non-Equity Incentive Plan Compen- sation Non-qualified Deferred Compensation Earnings ($) All Other Compen-sation Total Thermodynetics Robert A. Lerman(1)President, CEO & Director 0 0 0 0 0 0 0 0 0 John F. Ferraro (1) Chairman of the Board, Treasurer and CFO, Secretary & Director 0 0 0 0 0 0 0 0 0 0 Notes: (1)See (1) in sub-item (c) Narrative Disclosure to Summary Compensation Table. (c) Narrative Disclosure to Summary Compensation Table. Thermodynetics, Inc. 2009 Amended Annual Report on Form 10-K/A Page 12 (1) Messrs. Lerman and Ferraro each entered into five-year employment contracts with the Company which were extended in 2009 through March 31st, 2014.Each employment contract provides for a basic annual salary for Mr. Ferraro and for Mr. Lerman of $208,000 and $276,000 at April 1st, 2009 with an annual increase at April 1st of each year based on increases in the Consumer Price Index for all Urban Consumers for the New York, New Jersey, and Connecticut Region.Each employment contract requires the Company to provide medical insurance coverage for the employee as well as $50,000 of group term insurance, and $65,000 annual expense reimbursement of additional insurance of each employee's selection.In addition, each employment contract contains a provision providing that in the event of disability, the employee will receive disability payments equal to the annual salary of the employee for five years (with proportional reductions in the event of partial disability) and that the employee will receive $6,500 per year for tax planning services.The contract may be terminated by the employee on 120 days prior written notice.The contract may also be terminated by the Company in which event the employee will be paid termination compensation equal to each employee's then current salary for five years; in the event there is a change in control of the Company and the employee is terminated, the employee shall receive twice the amount of compensation as termination compensation which would otherwise be due.Further, the employee may opt to terminate the employment contract and shall be paid a lump-sum equal to 12 months' basic salary. However, in 2009 the Compensation Committee had requested, and Messrs. Ferraro and Lerman agreed, to reduce their respective salaries twenty-five (25%) percent from April 1, 2009 through March 31, 2010, and in consideration of such cash deferrals such committee recommended that a stock bonus award of 150,000 and 300,000 shares to those two officers, respectively, be issued; both stock bonuses were issued in August 2009. (2) Remuneration -For the fiscal year ending March 31, 2010, the Company anticipates paying aggregate direct remuneration (based on current salaries and anticipated bonuses) of approximately $325,000 to all officers as a group (two persons) of which Mr. Lerman will be paid approximately $225,000, and Mr. Ferraro will be paid approximately $150,000. (d)Outstanding Equity Awards at Fiscal Year-End OUTSTANDING EQUITY AWARDS AT FISCAL YEAR_END Option Awards Stock Awards Name Number of Securi-ties Under-lying Un-exercised Options (#) Ex-ercisa-ble Number of Securities Under-lying Unexer-cised Options (#) Unex-ercisable Equity Incentive Plan Awards: Number of Securities Underlying Unexercised Unearned Options (#) Option Exercise Price Option Expira-tion Date Number of Shares or Units That Have Not Vested (#) Market Value of Shares or Units That Have Not Vested ($) Equity Incentive Plan Awards: Number of Unearned Shares, Units or Other Rights That Have Not Vested (#) Equity Incentive Plan Awards: Market or Payout Value of Unearned Shares, Units or Other Rights That Have Not Vested ($) Thermodynetics Robert A. Lerman 0 0 0 0 0 0 0 0 0 John F. Ferraro 0 0 0 0 0 0 0 0 0 2002 Incentive Stock Option Plan - On October 22nd, 2002, the Company's stockholders approved the adoption of the Company's 2002 Incentive Stock Option Plan (the "2lan") reserving 100,000 shares (on a post-split basis) of the Company's Common Stock for issuance pursuant to incentive stock options (“ISOs”) qualified under the U.S. Internal Revenue Code of 1986 which may be granted under the 2lan at exercise prices at least equal to 100% of the fair market value of the Common Stock on the date of the effective date of the grant of the option. At March 31, 2009 and at June 9, 2009 no ISOs under the 2lan were outstanding.No options under the 2lan were granted or outstanding in fiscal year ended March 31, 2009.The 2lan will expire on July 31st, 2012. 2002 Non-Qualified Stock Incentive Plan - On October 22nd, 2002, the Company's stockholders approved the adoption of the Company's 2002 Non-Qualified Stock Incentive Plan ("2lan") reserving 100,000 shares (on a post-split basis) of the Company's Common Stock for issuance pursuant to the 2lan in the form of stock options, stock bonus, or stock appreciation rights ("SAR").The purchase price for the exercise ofshares subject to any option shall not be less than 33.33% of the fair market value ("FMV") of the shares of common stock of the Company on the effective date of the option and in no event shall be less than the par value of the common stock; the value of the shares subject to any bonus shall be equal in value to a fixed dollar amount and such value shall not be less than33.33% of the FMV of the shares of common stock of the Company on the effective date of the bonus and in no event shall be less than the par value of the common stock; the value of an SAR award of stock is equal to or less than (as the Board may determine) the excess of the FMV of one share of stock on the date of the exercise of the SAR less the FMV of one share of stock on the effective date of the award, the result of which is multiplied by the number of shares with respect to which the SAR shall have been exercised. Thermodynetics, Inc. 2009 Amended Annual Report on Form 10-K/A Page 13 No stock incentive awards were issued or outstanding under the 2lan in fiscal year ended March 31, 2009.The 2lan will expire on December 31, 2012. (e)Additional Narrative Disclosure – See Item 11(b) with respect to certain employment contracts, and retirement and termination benefits provided to the executive officers of the Company.See Item 11(g) with respect to the Company’s employee 401(k) retirement savings plan. (f)Directors’ Compensation – During the fiscal year ended March 31, 2009, compensation was paid to the Company’s nonexecutive and nonemployee directors were compensated as shown in the following table. DIRECTOR COMPENSATION Name Fees Earned or Paid in Cash ($) Stock Award ($) Option Awards ($) Non-Equity Incentive Plan Compensa-tion ($) Nonqualified Deferred Compensation Earnings ($) All Other Comp- ensation ($) Total ($) Thermodynetics John J. Hughes (1) $ 0 0 0 0 0 $ Fred H. Samuelson (1) $ 0 0 0 0 0 $ Note (1):No option awards or stock awards were held by Messrs Hughes or Samuelson at March 31, 2009. Note (2):Each director receives an annual retainer of $5,000, $500 for each Board meeting attended and $500 for each committee meeting attended. (g)Employee Retirement Savings Plans - The Company made no contributions to the Thermodynetics, Inc. 401(k) Profit-Sharing Plan (the "TDYT 401(k) Plan") for the plan year ending December 31, 2008.Although the Company has reserved 25,000 shares for each of 2007 and 2008 of the Company’s common stock for its contribution; such shares have not been issued as of the date of this report.The aggregate valuation of such shares equals $13,000.The assets of the TDYT 401(k) Plan are held in trust for the exclusive benefit of the participants by the trustees of the Plan, Messrs. Hughes, Samuelson, and Lerman.The Company has not yet determined the amount of its contributions to the TDYT 401(k) Plan for the plan year ending December 31, 2009. (h)Other Plans and Employment Contracts - The Company does not have any other pension or similar plan.See Item 11(a) at footnotes (1) and (3) therein as to the Company's employment contracts with Messrs. Lerman and Ferraro, which provide for the terms of their compensation and disability and termination payment provisions. Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. The following table sets forth, as of June 9, 2009, the number of shares of the Company's Common Stock owned beneficially to the knowledge of the Company, by each beneficial owner of more than 5% of such Common Stock, by each director, by each officer named in the Summary Compensation Table and by all officers and directors of the Company as a group. Thermodynetics, Inc. 2009 Amended Annual Report on Form 10-K/A Page 14 Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percent of Class Owned THERMODYNETICS (1) Directors and Officers Robert A. Lerman 1,058,999 shs (2) % John F. Ferraro 831,341 shs (3) % John J. Hughes 18,500 shs % Fred H. Samuelson 18,500 shs % Directors and Officers All above listed officers and directors as a group (fourpersons) 1,927,340 shs % Other 5% Shareholders Turbotec Products, Inc. 401(k) Retirement Savings Plan 298,156 shs % The address of all officers and directors of the Company is c/o Thermodynetics, Inc., 651 Day Hill Road, Windsor, CT 06095. Includes 60,505 shares held for Mr. Lerman in trust under the TDYT 401(k) Plan; includes 48,905 shares held by the spouse of Mr. Lerman; excludes 85,793 shares held in trust by the trustees, including Mr. Lerman, of the TDYT 401(k) Plan for all of the participating employees.Mr. Lerman owns 66,500 shares which are subject to a Rule 10b5-1 sales plan. Includes 33,709 shares held for Mr. Ferraro in trust under the TDYT 401(k) Plan; excludes 85,793 shares held in trust by the trustees, including Mr. Ferraro, of the TDYT 401(k) Plan for all of the participating employees. Item 13. Certain Relationships and Related Transactions, and Director Independence. (a)Transactions with Management and Others and Certain Business Relationships - None of the officers and directors of the Company are currently engaged in businesses competitive to the business of the Company.Since the beginning of the Company’s last fiscal year, the Company has not been engaged in any material transaction(s) in which any officer, director, person or entity with which they were affiliated, or beneficial holders of more than 5% of its outstanding voting securities, had a direct or indirect interest and no such transactions currently proposed, except as presented below. (i)Tower Acquisitions.Tower Acquisitions Limited (“TAL”) was incorporated in England in June 2008 primarily to acquire, finance and operate other businesses.(i) Robert A. Lerman, the president, CEO and a director of the Company, in 2008 became Chairman and a director of TAL.The Company, Mr. Lerman, and one UK individual (Irving Goldstein) were the original three founders of TAL, owning one-third each of its outstanding equity; each of the founders at July 13, 2009 own approximately 18% of the outstanding equity of TAL.The Company and each founder invested approximately $36,000 for its ownership stake in TAL; (ii) TAL acquired HenMar International from one of TAL’s founders, Irving Goldstein, and from Mark O’Callaghan, for a purchase price of £150,000 plus shares of stock of TAL resulting in the 3 founders and Mr. O’Callaghan each owning an equal amount of the outstanding shares.Henmar previously assisted the Company in its 2006 stock placing of its Turbotec subsidiary on the London AIM market; and previously received 31,579 shares of common stock of the Company as compensation.(iii) Kenneth B. Lerman, Esquire through his law firm provides legal services to the Company; he is the son of Robert A. Lerman.Attorney Lerman acquired for $15,000 less than a 1% stake in the equity of TAL. Thermodynetics, Inc. 2009 Amended Annual Report on Form 10-K/A Page 15 (ii)Tower Structures, Inc.Tower Structures, Inc. (“TSI”) is a modular building manufacturer and was incorporated in Connecticut in February 2009.On February 20, 2009, the Company committed to loan, as a line of credit subject to certain conditions, up to $300,000 to finance the start-up and early operations of TSI.The loan is secured by all of the assets of TSI, and by a total of 45% of the outstanding common shares of TSI which are pledged in favor of the Company by two principals of TSI.The Company was also issued common stock in TSI comprising 6% of its outstanding capital stock.TSI is in the process of preparing to raise capital through a public offering in England on the PLUS market. TSI is seeking to raise capital.TSI agreed, upon its receipt of a minimum of $1,250,000 from a financing, that it will purchase a 25% interest in the landlord which owns the real property housing the TSI operations at 370 South Main Street, Plymouth, Connecticut at a purchase price of up to $200,000. Robert A. Lerman, the president, CEO and a director of the Company, on February 20, 2009 became president, CEO and a director of TSI; he is being compensated by TSI at the rate of $5,000 per month.He was issued common stock in TSI comprising 5% of its outstanding capital stock as a performance incentive. The Company’s 6% share holding and Mr. Lerman’s 5% share holding are protected against dilution until completion of the financing.In the event of a legal conflict between the Company and TSI, TSI has agreed that Mr. Lerman will resign as an officer and director of TSI, and Mr. Lerman will assist the Company in pursuing any legal remedies the Company may then have against TSI.The Company will be paid a loan fee of $60,000 by TSI upon a further financing of TSI.Mr. Lerman and one other individual, through a company owned and controlled by Mr. Lerman had been receiving a combined $5,000 per month expense reimbursement and consulting fee from TSI prior to the loan; such fee has not been paid since February, 2009 but continues to accrue and is to be paid upon a further financing. In the event Tower Acquisitions Limited, a second company affiliated with Mr. Lerman, arranges financing for TSI, TSI is to pay Tower Acquisitions Limited a fee of 5% in cash and 5% in free trading stock of TSI, or a fee of 10% of the funds raised for TSI.Tower Acquisitions Limited and TSI are not otherwise affiliated. The Company does not have any formal policies and procedures for review, approval or ratification of related party transactions.In the transaction reported above, the terms of the transaction with Mr. Lerman were on the same terms as with unrelated third parties who participated. (b)Director Independence.At March 31, 2009, Messrs. John J. Hughes and Fred H. Samuelson are independent directors of the Company.In making this determination, the Board used the criteria of applicable NASDAQ rules to determine their independence.Messrs. Hughes and Samuelson are members of the Company’s Audit, Compensation and Nominating/Corporate Governance Committees and under the criteria of applicable NASDAQ rules are also independent members of such Committees.In determining their independence, the Board of Directors did not consider any transaction, relationship or arrangement under the independence definition of the NASDAQ rules.Messrs. Lerman and Ferraro are also members of the Nominating/Corporate Governance Committee but are not independent under the criteria of the applicable NASDAQ rules as they are officers of the Company. Item 14. Principal Accountant Fees and Services. Audit Fees –The aggregate fees billed for the professional audit services rendered by Mahoney Sabol & Co., LLP for the audit of the Company's annual financial statements for the years ended March 31, 2009 and 2008 equaled $70,000, and $92,000 respectively. Audit-Related Fees –The aggregate fees billed for assurance and related services by Mahoney Sabol & Co., LLP that are reasonably related to the performance of the audit or review of the Company’s financial statements that are not reported above for the fiscal years ended March 31, 2009 and 2008 equaled $21,700, and $19,500, respectively.The nature of such services were the quarterly reviews of the quarterly reports on Form 10-Q and an audit of the 401(K) Plan. Thermodynetics, Inc. 2009 Amended Annual Report on Form 10-K/A Page 16 Tax Fees –The aggregate fees billed for tax compliance, tax advice and tax planning services by Mahoney Sabol & Co., LLP for the fiscal years ended March 31, 2009 and 2008 equaled $7,500, and $6,500, respectively. All Other Fees – The aggregate fees billed for products and services provided by Mahoney Sabol & Co., LLP , other than as reported above, for the fiscal years ended March 31, 2009 and 2008 equaled $32,150, and $41,455, respectively.Such services consisted of accounting services in connection with a tax audit, and SEC comment letters. Auditor Independence– The Audit Committee evaluated whether providing non-audit services by Mahoney Sabol & Co., LLP for the fiscal year ended March 31, 2009 is compatible with maintaining the principal accountant's independence, and concluded it is independent. Pre-Approval Policy – The Audit Committee pre-approves all audit and permissible non-audit services provided by the independent auditors.The non-audit services include audit-related services and tax services.The Audit Committee’s policy is to pre-approve all services and fees for up to one year, which approval includes the appropriate detail with regard to each particular service and its related fees.In addition, the Audit Committee can be convened on a case-by-case basis to approve any services not anticipated or services whose costs exceed the pre-approved amounts. During the last two fiscal years ended March 31, 2009, 100% of all audit and permissible non-audit services were pre-approved by the Audit Committee. PART IV Item 15. Exhibits and Financial Statement Schedules. (a)Financial Statements Report of Independent Registered Public Accounting Firm. Consolidated Balance Sheets - March 31, 2009 and March 31, 2008. Consolidated Statements of Operations - For The Years Ended March 31, 2009 and 2008. Consolidated Statements of Stockholders' Equity - For The Years Ended March 31, 2009 and 2008. Consolidated Statements of Cash Flows - For The Years Ended March 31, 2009 and 2008. Notes to Consolidated Financial Statements (b)Exhibits (3)(a) Articles of Incorporation, as filed with the Nevada Secretary of State. (a) (3)(b) Articles of Merger, as filed with the Nevada Sec. of State. (b) (3)(c) Certificate of Merger, as filed with the Delaware Secretary of State. (c) (3)(b)By-Laws. (d) Thermodynetics, Inc. 2009 Amended Annual Report on Form 10-K/A Page 17 Loan and Security Agreement dated February 20, 2009 between the Company and Tower Structures, Inc. (i) (11)(i) Calculations of Earnings Per Common Share.This information is presented in Note 13 to the Financial Statements. Code of Ethics. (e) Subsidiaries. (31.a) CEO Certification (31.b) CFO Certification (32.a) CEO Certification (32.b) CFO Certification (99.a) Audit Committee Charter (f) (99.b) Compensation Committee Charter (g) (99.c) Nominating Committee/Corporate Governance Charter (h) Incorporated by Reference to: (a) Appendix C to Proxy Statement for October 21, 2008 Annual Meeting filed September 15, 2008 (File No. 0-10707) (b) Appendix B to Proxy Statement for October 21, 2008 Annual Meeting filed September 15, 2008 (File No. 0-10707) (c) Appendix E to Proxy Statement for October 21, 2008 Annual Meeting filed September 15, 2008 (File No. 0-10707) (d) Appendix D to Proxy Statement for October 21, 2008 Annual Meeting filed September 15, 2008 (File No. 0-10707) (e) Exhibit 14.1 to Annual Report on Form 10-Ksb for fiscal year ended 2004 filed July 29th, 2005 (File No. 0-10707) (f) Exhibit 99.a to Annual Report on Form 10-Ksb for fiscal year ended 2005 (File No. 0-10707) (g) Exhibit 99.b to Annual Report on Form 10-Ksb for fiscal year ended 2005 filed July 29th, 2005 (File No. 0-10707) (h) Exhibit 99.c to Annual Report on Form 10-Ksb for fiscal year ended 2005 filed July 29th, 2005 (File No. 0-10707) (i) Exhibit 10.1 to Current Report on Form 8-K filed July 9th, 2009 (File No. 0-10707) THERMODYNETICS, INC. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS AND REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM YEARS ENDED MARCH 31, 2009, 2 CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-1 CONSOLIDATED FINANCIAL STATEMENTS: Consolidated Balance Sheets F-2 Consolidated Statements of Operations and Comprehensive Income (Loss) F-3 Consolidated Statements of Stockholders’ Equity F-4 Consolidated Statements of Cash Flows F-5 Notes to Consolidated Financial Statements F-6 - F-24 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of Thermodynetics, Inc. and Subsidiaries Windsor, Connecticut We have audited the accompanying consolidated balance sheets of Thermodynetics, Inc. and Subsidiaries (the “Company”) as of March 31, 2009, 2008 and 2007, and the related consolidated statements of operations and comprehensive income (loss), stockholders’ equity and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Thermodynetics, Inc. and Subsidiaries as of March 31, 2009, 2008 and 2007 and the results of its operations and cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 3, the consolidated financial statements for the years ended March 31, 2009, 2008 and 2007 have been restated. /s/ Mahoney Sabol & Company, LLP Certified Public Accountants Glastonbury, Connecticut June 25, 2009 (except for Notes 3 and 22, as to which the date is June 11, 2010) F-1 THERMODYNETICS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS MARCH 31, 2009, 2 (Restated) (Restated) (Restated) ASSETS CURRENT ASSETS Cash $ $ $ Marketable securities Prepaid expenses and other current assets Total current assets PROPERTY, PLANT AND EQUIPMENT, net DEFERRED INCOME TAXES OTHER ASSETS Investments - at equity Related party receivables Other Total other assets $ $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Line of credit $ $ $
